 


113 HR 5819 IH: Funding Scientists at the Peak Age of Discovery Act of 2014
U.S. House of Representatives
2014-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5819 
IN THE HOUSE OF REPRESENTATIVES 
 
December 9, 2014 
Mr. Harris introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title IV of the Public Health Service Act to ensure that scientists are being funded at the age when they are most likely to make breakthroughs. 
 
 
1.Short titleThis Act may be cited as the Funding Scientists at the Peak Age of Discovery Act of 2014. 
2.Funding scientists at peak age of discoveryPart A of title IV of the Public Health Service Act (42 U.S.C. 283 et seq.) is amended by adding at the end the following: 
 
404M.Funding scientists at peak age of discovery 
(a)In generalThe Director of NIH shall ensure that the median age of first-time researchers receiving grants in the R series from the institutes, centers, and offices of the National Institutes of Health— 
(1)by January 1, 2019, is under 40 years of age; 
(2)by January 1, 2022, is under 39 years of age; and 
(3)by January 1, 2025, is under 38 years of age. 
(b)ExceptionsSubsection (a) does not apply with respect to grants in the R series which are determined by the head of the respective institute, center, or office to be within any of the following categories: 
(1)Small business innovation research. 
(2)Small business technology transfer. 
(3) Clinical trial planning. 
(c)DefinitionIn this section: 
(1)The term first-time researcher means a researcher who has not previously served as the principal investigator for a research project supported by the National Institutes of Health through a grant in the R series. 
(2)The term R series refers the category of grants that are designated by the National Institutes of Health to be covered by— 
(A)the activity code relating to research projects (as such activity code is in effect on the date of enactment of this section); or 
(B)any successor activity code.. 
 
